 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                          DISTRICT OF NEVADA
 5                                                   ***
 6    JOHN SOUZA,                                           Case No. 2:17-cv-01924-JAD-CWH
 7                            Petitioner,
                                                            ORDER
 8          v.
 9    ELEVATE, INC., et al.,
10                            Respondents.
11

12          This matter is before the court on the parties’ joint status report (ECF No. 56). The joint

13   status report does not respond to the court’s questions as stated in its order (ECF No. 55). By

14   July 26, 2019, the parties must meet and confer and file a joint status report that directly answers

15   the court’s questions as follows:

16               •   Whether there are any remaining documents responsive to Souza’s subpoena that

17                   have not been produced; and

18               •   What additional discovery in this matter, if any, remains to be completed by

19                   Souza.

20          IT IS SO ORDERED.

21          DATED: July 23, 2019

22

23
                                                           C.W. HOFFMAN, JR.
24                                                         UNITED STATES MAGISTRATE JUDGE
25

26

27

28
